Exhibit 31.1 CHIEF EXECUTIVE OFFICER CERTIFICATION PURSUANT TO SECTION 302 I, Katherine Butkevich, Chief Executive Officer of Professional Diversity Network, Inc. (the “Registrant”), certify that: 1. I have reviewedthis annualreport on Form 10-K of the Registrant; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Report. Date: May 4, 2016 /s/ Katherine Butkevich Katherine Butkevich Chief Executive Officer
